McCURN, District Judge.
ORDER
This matter was before the Court on plaintiffs’ motions for class certification and preliminary injunction. In an order dated December 4,1981, this Court granted plaintiffs a preliminary injunction based on their “pro-ration” claim and certified a class to maintain that cause of action. The Court further denied certification of the due process claim, and reserved decision as to whether plaintiff Lashieka Jackson was entitled to injunctive relief on her due process claim, it appearing that there might be a mootness problem. The Court directed the parties to inform the Court by letter as to plaintiff’s status as a welfare recipient. The response of Bryan Hetherington, Litigation Director of the Monroe County Legal Assistance Corp., and James A. Robinson, Social Services Counsel to the Monroe County Department of Social Services were sent to the Court within the time directive set forth in the Court’s order. Unfortunately, due to an internal Court error, these responses have only recently come to the undersigned’s attention. Accordingly, the Court now makes its conclusions of law as to plaintiff Jackson’s claims. The findings of facts set forth in this Court’s order of December 4, 1981, are herein incorporated.
CONCLUSIONS OF LAW

Due Process

1. Plaintiff has demonstrated irreparable harm and a probable likelihood of success on the merits of her due process claim.
It is therefore, ORDERED, ADJUDGED AND DECREED, that:
1. Defendants, their successors in office and their agents, be enjoined from reducing and/or terminating plaintiff’s public assistance grant unless plaintiff is first given adequate notice of the potential action to be taken.
IT IS SO ORDERED.